I am of the opinion that this case is the exact converse of the case of State et al. v. Wilkinson et al., 197 Miss. 629,20 So. 2d 193, 836, and that the decree of the trial court should therefore, be accordingly affirmed. Moreover, as held in that case, the tax collector is not required to offer land which may compromise a single tract by first *Page 131 
offering one forty, and then adding another, etc., when striking off the land to the State. The presumption is that he first offered it to individuals in the manner required by law, and that receiving no bid, he struck it off to the State. I see no reason why he could not have waited until he had offered all the lands which were being sold for delinquent taxes on that day, and then, by a single act, have struck off all the land to the State at one time for which he had received no bid from an individual.
In the case of State et al. v. Wilkinson et al., supra, we held that the fact that the tax collector placed opposite each parcel on his list the amount of taxes, fees and costs, giving the total, did not evidence that he had made five sales in that case instead of one. It seems, however, that the effect of the decision in the instant case is that the fact of his failure to so extend the amount of state and county taxes, fees and costs, and give the total thereof, is proof that he made only one sale instead of three.
Roberds, J., concurs in this dissent.